DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2017/0347100, already of record, referred to herein as “Chou”’) in view of Reddy et al. (US 2018/0063543, already of record, referred to herein as “Reddy’””) and Hannuksela (US 2020/0053392, referred to herein as “Hannuksela”).

Regarding claim 1, Chou discloses: A method of point cloud coding (PCC) implemented by a video decoder (Chou: Figs. 7 and 8, disclosing a method of point cloud coding implemented by a decoder), comprising:
receiving an encoded bitstream (Chou: Fig. 7, paragraph [0101], disclosing receiving an encoded bitstream)... for coding the texture component or the geometry component (Chou: paragraph [0101], disclosing that the encoded bitstream includes point cloud data including attribute information of occupied and
decoding the encoded bitstream (Chou: Fig. 7, paragraph [0101], disclosing that the bitstream is decoded to reconstruct the point cloud data).
Chou does not explicitly disclose: a parameter set disposed outside a coded representation of a texture component or a geometry component, the parameter set including a numerical value selected from a range of numerical values that each correspond to one of a plurality of different video standards, the numerical value identifying which video codec was used.
However, Reddy discloses syntax disposed outside a coded representation of a texture component or a geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the header of Reddy in the method of Chou.
One would have been motivated to modify Chou in this manner in order to reduce computational overhead associated with video coding (Reddy: paragraphs [0006], [0007] and [0060)).
Chou and Reddy do not explicitly disclose where the syntax is a parameter set with the parameter set including a numerical value selected from a range of numerical values that each correspond to one of a plurality of different video standards, the numerical value identifying which codec was used.
However, Hannuksela discloses where the syntax is a parameter set (Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry) with the parameter set including a numerical value selected from a range of numerical values that each correspond to one of a plurality of different video standards, the numerical value identifying which codec was used (Hannuksela: paragraph [0208], 
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the codec identification of Hannuksela in the method of Chou and Reddy.
One would have been motivated to modify Chou and Reddy in this manner in order to better determine whether end systems support the particular codecs used for encoding video data (Hannuksela: paragraph [0209]).

Regarding claim 2, Chou, Reddy and Hannuksela disclose: The method of claim 1, wherein the coded representation is included in a payload of a PCC network abstraction layer (NAL) unit (Reddy, paragraphs [0008] and [0049], disclosing use of syntax signaled in the header of a network abstraction layer unit).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 3, Chou, Reddy and Hannuksela disclose: The method of claim 1, wherein the parameter set is disposed outside the coded representation of the texture component and the geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry).


Regarding claim 4, Chou, Reddy and Hannuksela disclose: The method of claim 1, wherein the video codec is high efficiency video coding (HEWC), advanced video coding (AVC), versatile video coding (VVC), or essential video coding (EWC) (Reddy: paragraph [0002], disclosing use of various video codecs including high efficiency video coding and advanced video coding).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 5, Chou, Reddy and Hannuksela disclose: The method of claim 1, wherein the parameter set is disposed outside the geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), and wherein the geometry component comprises a set of coordinates associated with a point cloud frame (Chou: paragraph [0089], disclosing that the geometry component comprises coordinates), and wherein the set of coordinates are Cartesian coordinates (Chou: paragraph [0089], disclosing that points in the point cloud are associated with positions in 3D space having x, y, and z coordinates).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

claim 6, Chou, Reddy and Hannuksela disclose: The method of claim 1, wherein parameter set is disposed outside the texture component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), and wherein the texture component comprises a set of luma sample values of a point cloud frame (Chou: paragraph [0215], disclosing that the color texture information may include luma values of the point cloud data).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 7, Chou, Reddy and Hannuksela disclose: A method of point cloud coding (PCC) implemented by a video encoder (Chou: Fig. 5, disclosing a method of point cloud coding implemented by a video encoder), comprising:
generating an encoded bitstream (Chou: Fig. 5; paragraph [0096], disclosing encoding of point cloud data to generate an encoded bitstream) including a parameter set disposed outside a coded representation of a texture component or a geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), the parameter set including a numerical value selected from a range of numerical values that each correspond to one of a plurality of different video standards, the numerical value identifying which video codec used for coding the texture component or the geometry component (Chou: paragraph [0101], disclosing that the encoded bitstream includes point cloud data and
transmitting the encoded bitstream toward a decoder (Chou: Fig. 3a; paragraphs [0049], [0054] and [0055], disclosing transmission of the encoded bitstream to a decoder).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 8, Chou, Reddy and Hannuksela disclose: The method of claim 7, wherein the coded representation is included in a payload of a PCC network abstraction layer (NAL) unit (Reddy, paragraphs [0008] and [0049], disclosing use of syntax signaled in the header of a network abstraction layer unit).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 9, Chou, Reddy and Hannuksela disclose: The method of claim 7, wherein the parameter set is disposed outside the coded representation of the texture component and the geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], 
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 10, Chou, Reddy and Hannuksela disclose: The method of claim 7, wherein the video codec is high efficiency video coding (HEVC), advanced video coding (AVC), versatile video coding (VVC), or essential video coding (VC) (Reddy: paragraph [0002], disclosing use of various video codecs including high efficiency video coding and advanced video coding).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 11, Chou, Reddy and Hannuksela disclose: The method of claim 7, wherein the parameter set is disposed outside the geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), and wherein the geometry component comprises a set of coordinates associated with a point cloud frame (Chou: paragraph [0089], disclosing that the geometry component comprises coordinates), and wherein the set of coordinates are Cartesian coordinates (Chou: paragraph [0089], disclosing that points in the point cloud are associated with positions in 3D space having x, y, and z coordinates).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 12, Chou, Reddy and Hannuksela disclose: The method of claim 7, wherein the parameter set is disposed outside the texture component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), and wherein the texture component comprises a set of luma sample values of a point cloud frame (Chou: paragraph [0215], disclosing that the color texture information may include luma values of the point cloud data).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 13, Chou, Reddy and Hannuksela disclose: A coding apparatus, comprising:
a receiver (Chou: Fig. 4a, disclosing a decoder and associated components) configured to receive a bitstream (Chou: Fig. 7, paragraph [0101], disclosing receiving an encoded bitstream) including a parameter set disposed outside a coded representation of a texture component or a geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), the parameter set including a numerical value selected from a range of numerical values that each correspond to one of a plurality of different video standards, the numerical value identifying which video codec used for coding the texture component or the geometry component (Chou: paragraph [0101], disclosing that the encoded bitstream includes point cloud data including attribute information of occupied points; 
a memory storing instructions (Chou: Fig. 1; paragraph [0029], disclosing a memory to store instructions),
a processor coupled to the memory and configured to execute the instructions (Chou: Fig. 1; paragraph [0029], disclosing a processor to execute the instructions) to cause the coding apparatus to decode the bitstream (Chou: Fig. 7, paragraph [0101], disclosing that the bitstream 1s decoded to reconstruct the point cloud data), and
a display configured to display an image obtained from the bitstream as decoded (Chou: Fig. 1; paragraph [0032], disclosing an output device such as a display for displaying the reconstructed point cloud data).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 14, Chou, Reddy and Hannuksela disclose: The coding apparatus of claim 13, wherein the coded representation is included in a payload of a point cloud coding (PCC) network abstraction layer (NAL) unit (Reddy, paragraphs [0008] and [0049], disclosing use of syntax signaled 1n the header of a network abstraction layer unit).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

claim 15, Chou, Reddy and Hannuksela disclose: The coding apparatus of claim 13, wherein the parameter set is disposed outside the coded representation of the texture component and the geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 16, Chou, Reddy and Hannuksela disclose: The coding apparatus of claim 13, wherein the payload of the point cloud coding (PCC) network, abstraction layer (NAL) unit contains the texture component corresponding to the video codec (Reddy, paragraphs [0008] and [0049], disclosing use of syntax signaled in the header of a network abstraction layer unit; Chou: paragraph [0049], disclosing signaling of texture components such as color information).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 17, Chou, Reddy and Hannuksela disclose: The coding apparatus of claim 13, wherein the video codec is high efficiency video coding (HEWC), advanced video coding (AWC) versatile video coding (VVC) or essential video coding (EVC) (Reddy: paragraph [0002], disclosing use of various video codecs including high efficiency video coding and advanced video coding).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 18, Chou, Reddy and Hannuksela disclose: The coding apparatus of claim 13, wherein the parameter set is disposed outside the geometry component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), and wherein the geometry component comprises a set of coordinates associated with a point cloud frame (Chou: paragraph [0089], disclosing that the geometry component comprises coordinates).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 19, Chou, Reddy and Hannuksela disclose: The coding apparatus of claim 18, wherein the set of coordinates are Cartesian coordinates (Chou: paragraph [0089], disclosing that points in the point cloud are associated with positions in 3D space having x, y, and z coordinates).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.

Regarding claim 20, Chou, Reddy and Hannuksela disclose: The coding apparatus of claim 13, wherein the parameter set is disposed outside the texture component (Reddy: paragraphs [0056] through [0060], [0067], [0109] through [0110], [0121] through [0122] and [0134], disclosing use of a frame header disposed outside a coded representation of a texture component or a geometry component; Hannuksela: paragraphs [0112] and [0150] through [0153], disclosing use of parameter sets to signal coded information; paragraphs [0190] and [0235], disclosing coding of texture and geometry), and wherein the texture component comprises a set of luma sample values of a point cloud frame (Chou: paragraph [0215], disclosing that the color texture information may include luma values of the point cloud data).
The motivation for combining Chou, Reddy and Hannuksela has been discussion in connection with claim 1, above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484